DETAILED ACTION
Status of Claims
	This action is in response to the application No. 16/808672 filed on 3/4/2020.  Claims 12-23 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process or a mathematical principal without significantly more.

Independent claims 12, 21, and 23 recite the following mental steps:
receiving concentrically configured data of an object, the concentrically configured data correlating with an image which was recorded concentrically to the object; 
deconvolving the concentrically configured data to form a data array, including real-coherent data on opposite sides of the data array; and 
implementing a convolution operation by using ring padding, in the ring padding, the real-coherent data of one side of the data array being used for padding the real-coherent data of an opposite side of the data array.
                The aforementioned steps have been determined to be an abstract idea of a mental process that formats data into a usable form for neural network usage. The steps of deconvolving the concentrically configured data and implementing a convolution operation using ring padding are merely just data manipulation steps that could relatively be performed in the mental realm or by using pen and paper. Analyzing available data has been determined by the courts to be abstract such as in Electric Power Group. 
                  The claims do contain the additional elements of receiving the concentrically configure data of an object. However, merely receiving data has been recognized as insignificant pre-solution activity.
                The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field do not integrate a judicial exception into a practical application. For at least the reasons above, the additional elements of the neural network, in combination with the abstract idea of itself, are not integrated into a practical application.
                Furthermore, dependent claims 13-20 do not recite and further limitations that cause the claims to be patent eligible. The limitations of the dependent claims are directed towards additional aspects of the judicial exception and/or well-understood, routine, and convention additional elements that do not integrate the judicial exception into a practical application.
Therefore, claims 12-21 and 23 are ineligible under §101.

Examiner Note on Claim 22:
Claim 22 is not rejected under §101 because the claims contain non-abstract and positively recited control of a robotic vehicle using the deconvolving and ring padding data steps performed in the other claims. The extra step of controlling the robot, however, provides a practical application of the data manipulation itself and makes claim 22 patent-eligible subject matter.

Allowable Subject Matter
Claim 22 is allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record actually is the admitted prior art within the Background of the original disclosure of the application itself. Applicant admits, and Examiner agrees, that the there are modern convolutional neural networks used as tools for efficient means of image processing and video processing for many purposes, particularly object recognition in autonomous vehicles. Additionally, convoluted neural networks are known to have padding mechanisms to manipulate the data in an array such that the input and output arrays of the neural network are numerically compatible. 
However, the prior art of record fails to teach the present application’s novel improvements which are to utilize a ring padding.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Claims 12-21 and 23, although currently rejected under §101, would nonetheless be allowable for the same reasons as claim 22, above, provided they can overcome the outstanding §101 rejection of record. Examiner suggests amending independent claims 12, 21, and 23 to include the control steps of a semi-autonomous robot as seen in claim 22. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas Ingram/               Primary Examiner, Art Unit 3668